OPINION — AG — **** EXAMINER AND INSPECTOR — DISTRICT ATTORNEY — DUTIES **** THE STATE EXAMINER AND INSPECTOR UPON DISCOVERY OF ANY IRREGULARITY OR DERELICTION ON THE PART OF A PUBLIC OFFICER SHOULD CALL IT TO THE ATTENTION OF THE DISTRICT ATTORNEY OF THE COUNTY OR COUNTIES WHEREIN THE OFFICER SERVES. THE DISTRICT ATTORNEY UPON RECEIPT OF THE CONCLUSIONS OF THE AUDIT MUST REVIEW THE EVIDENCE PRESENTED TO DETERMINE WHETHER OR NOT THERE IS EVIDENCE SUFFICIENT TO OBTAIN A CONVICTION. IF THE DISTRICT ATTORNEY REFUSES TO INSTITUTE PROSECUTION, HE MUST FORTHWITH REPORT TO THE GOVERNOR AND THE STATE EXAMINER AND INSPECTOR THE REASONS UPON WHICH HE BASES HIS CONCLUSION THAT NO CHARGES SHOULD BE FILED. UNTIL THE DISTRICT ATTORNEY MAKES A DETERMINATION THAT NO CHARGES SHOULD BE FILED AND REPORTS TO THE GOVERNOR AND STATE EXAMINER AND INSPECTOR IN WRITING OF THAT CONCLUSION, THE DISTRICT ATTORNEY MUST REPORT IN WRITING TO THE GOVERNOR AND THE STATE EXAMINER AND INSPECTOR AT LEAST ONCE EVERY SIXTY (60) DAYS AS TO HIS REASON OR REASONS FOR NOT INSTITUTING A PROSECUTION. THIS SITUATION COULD ARISE WHERE FURTHER INVESTIGATION IS NECESSARY TO ACQUIRE THE EVIDENCE UPON WHICH TO SEEK A CONVICTION. IF THE DISTRICT ATTORNEY DETERMINES THAT THE CONCLUSIONS OF THE AUDIT BY THE STATE EXAMINER AND INSPECTOR REVEAL THAT A MISDEMEANOR OR FELONY CHARGES SHOULD BE FILED IN ONE OF THE COUNTIES OF HIS DISTRICT ATTORNEY'S DISTRICT, THE STATE EXAMINER AND INSPECTOR, IF REQUESTED BY THE DISTRICT ATTORNEY, SHOULD MAKE HIMSELF AVAILABLE FOR THE SIGNING OF AN INFORMATION AND THEREAFTER, THE STATE EXAMINER AND INSPECTOR SHOULD MAKE HIMSELF AND HIS EMPLOYEES AVAILABLE TO TESTIFY IN SUPPORT OF THE ALLEGATIONS CONTAINED IN THE INFORMATION.  IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT YOUR SECOND QUESTION BE ANSWERED IN THE FOLLOWING MANNER: THAT "REPORT" REQUIRED OF THE DISTRICT ATTORNEY IN 74 Ohio St. 1971 224 [74-224] MAY BE IN THE FORM OF A LETTER ADDRESSED TO THE GOVERNOR AND STATE EXAMINER AND INSPECTOR AND THE LETTER SHOULD DETAIL THE LEGAL REASONS FOR THE DISTRICT ATTORNEY'S FAILURE TO INITIATE A PROSECUTION. THAT PORTION OF SECTION 224 REQUIRING THE DISTRICT ATTORNEY TO MAKE CONTINUING WRITTEN REPORT EVERY SIXTY (60) DAYS "UNTIL . . . HE REFUSES TO FILE SUCH ACTION" CONTEMPLATES A DETAILED WRITTEN STATEMENT BY THE DISTRICT ATTORNEY OF HIS LEGAL REASONS FOR CONTINUING THE DECISION TO FILE OR NOT FILE CRIMINAL CHARGES BEYOND SIXTY (60) DAYS. CITE: 74 Ohio St. 1971 225 [74-225], 74 Ohio St. 1971 223 [74-223], 74 Ohio St. 1971 225 [74-225], (MICHAEL CAUTHORN)